Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11-14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by KIM et al. (United States Patent Application Publication US 2018/0284047), hereinafter KIM in view of Montero et al. (United States Patent Application Publication US 2007/0250722), hereinafter Montero.

1, KIM teaches a method for managing DC power, the method comprising: providing DC power at a first voltage until determining that a standby time period has elapsed; (Fig. 6C “First state (651)” & “Wet test (653)” [0108] “The processor 410 checks the wet state…after the elapse of the predetermined time. The processor 410 maintains the first state...” After the elapse of the predetermined time while maintaining the first state as shown in Fig. 6C, which is interpreted as until determining that a standby time period has elapsed, as shown in Fig. 6C, pulses of the DC power is provided in the first state, which is interpreted as providing DC power at a first voltage. Fig. 5 [0090]-[0091] KIM also teaches the conditions to switch from the first state to second state in response to the specific time of 100 ms elapses and the moisture sensed at the connector 430.)
determining that a load is connected to the power supply device when the standby time period has elapsed; (Fig. 6C “Water test (653)” [0104] “in a first state where the one or more functions executable by connection of the connector 630 with the external electronic device are activated as indicated by 651, if moisture is sensed by the second pin (e.g., a CC pin) as indicated by 653, the processor 625 switches to the second state…” [0106] “the processor 410 checks a wet state of the connector after the elapse of a predetermined time if sensing moisture drying in the connector in the second state where moisture is sensed in the connector 430 of the electronic.” The connector is for charging the electronic device. After the elapse of a predetermined time, moisture in the connector and the insertion of external electronic device is sensed, which is interpreted as determining that a load is connected to the power supply device when the standby time period has elapsed.) [[and]] 
based on on condition of (1) determining that the standby time period has elapsed and (2) determining that the load is connected to the power supply device when the standby time period has elapsed, entering a restricted power mode, ([0104] “in a first state where the one or more functions executable by connection of the connector 630 with the external electronic device are activated as indicated by 651, if moisture is sensed by the second pin (e.g., a CC pin) as indicated by 653, the processor 625 switches to the second state where the one or more functions executable by connection of the connector 630 with the external electronic device are deactivated as indicated by 655.” As shown in Fig. 6C and Fig. 10, after predetermined time and if the moisture is detected in the interface unit, which is interpreted as two conditions of (1) and (2), the electronic device enters the second state, which is interpreted as entering a restricted power mode. Furthermore, as discussed above, Fig. 5 and paragraphs [0090]-[0091] teaches the condition of the elapse of time of 100 ms and the detection of the moisture in the connector to transition from the first state to the second state.)
wherein the restricted power mode comprises either: deactivating the DC power, ([0102] “in the second state where one or more functions executable by connection of the connector 630 with an external electronic device are deactivated,” When entering the second state or the restricted power mode, the connector for charging is deactivated, which is interpreted as deactivating the DC power.) or 
(1) providing the DC power at a second voltage until determining that a load detection time period has elapsed, (Fig. 6C “Water Test (657)” As shown in Fig. 6A and 6C, the water test to determine the moisture in the connector is performed by providing a pulse of the DC power at low current, which is interpreted as a providing the DC power at a second voltage until determining that a load detection time period has elapsed.)
(2) deactivating the DC power after determining that the load detection time period has elapsed, (Fig. 6C, As shown in Fig. 6A and 6C, the load detection time is interpreted as the high state of the pulse for the water test. After the load detection time, the power is turned off, which is interpreted as deactivating the DC power.) and 
(3) repeating (1) and (2) until determining that the load is no longer connected to the power supply device; (Fig. 8 & Fig. 9. As shown in Fig. 6C, at the end of the second state, water test is performed to determine if the moisture in the connector is present. If the moisture is present, as shown in Fig. 8 and 9, the second state is maintained and then repeat the water test until moisture is no longer present in the connector, which is interpreted as repeating (1) and (2) until determining that the load is no longer connected to the power supply device.) and 
([0099] “once the electronic device switches from the first state to the second state, the processor 410 blocks electric current provided to the other pins except for the first pin of the connector 430.” In the second state, which is interpreted as the restricted power mode, the current to the through the connected load for the electronic device and the moisture is blocked or reduced.)
However, KIM does not teach determining that an enable signal, output by an optionally connected external computing device in response to receiving the DC power, has not been received; on condition of (3) determining that the enable signal has not been received.
Montero teaches teach determining that an enable signal, output by an optionally connected external computing device in response to receiving the DC power, has not been received; (Figure 3 “PSID = Shipping Adapter?” 60. [0018] “Power incrementer 44 verifies that adapter 14 has the relevant power rating by reading an identifier from a PSID source 46 and then enforces alterations in the operation of information handling system 10 to avoid power demands in excess of the power rating of adapter 14.” [0020] “If AC power is present, the process continues to step 60 to determine if a PSID matches the adapter shipped with the information handling system.” [0016] “External power adapter 14 receives AC power from an AC cord 16 and converts the AC power to DC power that is provided to power manager 12 through a DC cord 18.” Power incrementer 44 determines if the adapter PSID from an AC adapter 14, which is interpreted as an enable signal, output by an optionally connected external computing device, after receiving power, which is interpreted as in response to receiving power. Furthermore, the power adapter 14 provides DC power.) on condition of (3) determining that the enable signal has not been received. ([0020] “If AC power is present, the process continues to step 60 to determine if a PSID matches the adapter shipped with the information handling system. If the adapter is not recognized, the process ends at steps 58.” If the PSID is not recognized, which is interpreted as the enable signal has not been received, then the process ends at steps 58.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KIM by incorporating the teaching of Montero of determining that an enable signal, output by an optionally connected external computing device in response to receiving the DC power, has not been received; and a condition of (3) determining that the enable signal has not been received. Furthermore, as shown in Fig. 3, Montero teaches other conditions (1) (“125 ms Timer 54”) and (2). (“AC present? 56”) They are all directed toward controlling power supply with the adapter. As recognized by Montero, adapters typically have a crow-bar safety system that will trip if power drawn from the adapter exceed the adapter power rating. ([0006]) Generally, adapters are built with an ([0006]) By configuring the power rating based on the enable signal or the PSID of the adapter, the excessive usage of the adapter with power higher than the power rating, which cause permanent damage to devices and safety hazards, can be prevented. Therefore it would be advantageous to incorporate the teaching of Montero of determining that an enable signal, output by an optionally connected external computing device in response to receiving the DC power, has not been received; and a condition of (3) determining that the enable signal has not been received in order to prevent the excessive usage above the power rating to prevent the permanent damage to the device and the safety hazards.

Regarding claim 2, KIM in view of Montero teaches all the limitations of the method of claim 1, as discussed above.
KIM, as modified above, further teaches wherein determining that the load is connected to the power supply device comprises monitoring one or more of a voltage or a current. ([0107] “The processor 410 checks the wet state based on a state value measured by the first pin or a voltage value received by the second pin after the elapse of a predetermined time, if sensing insertion of the external electronic device into the connector 430 in the second state.” By monitoring the small amount of electric current or a voltage through the pins, presence of the moisture is determined, which is interpreted as monitoring one or more of a voltage or a current to determine that the load is connected to the power supply device.)

Regarding claim 3, KIM in view of Montero teaches all the limitations of the method of claim 1, as discussed above.
KIM, as modified above, teaches receiving an enable signal; (Fig. 10 1025 “SENSE SECOND DRY STATE”, “TRNASMIT FIRST STATE INFORMATION (WET BIT: 0, DRY BIT: 1” As shown in Fig. 10, processor receives the state information including the wet bit and dry bit, which is interpreted as an enable signal.) and based on receiving the enable signal, providing continuous DC power. ([0107] “The processor 410 switches to the first state if sensing the dry state of the connector 430 based on the result of checking the wet state.” Based on the state information, when the connector is determined to be dry, then the processor enters the first state for charging. As well known in the art, charging the electronic device provides continuous DC power to the electronic device.)

Regarding claim 4, KIM in view of Montero teaches all the limitations of the method of claim 1, as discussed above.
KIM, as modified above, teaches wherein providing the DC power at the first voltage comprises pulsing the DC power at the first voltage. (Fig. 6C “FIRST STATE (651)” [0105] “Once sensing the dry state where the moisture in the connector is removed by using the first pin (e.g., a side band use (SBU) pin) to which the electric current is provided in the second state as indicated by 657, the processor 625 switches to the first state where the function of the connector is activated as indicated by 659.” As shown in Fig. 6C, in the first state, the multiple pulses of the DC power at the first voltage is provided to determine the connection of the electronic device and moisture.)

Regarding claim 9, KIM in view of Montero teaches all the limitations of the method of claim 1, as discussed above.
KIM, as modified above, teaches based on determining that the load is no longer connected to the power supply device, exiting the restricted power mode. (Fig. 6C “Water Test (657)” “FIRST STATE (659)” At the end of the second state, water test 657 is performed to determine if the moisture is still present in the connector. As shown in Fig. 9, when the moisture is dried or not present in the connector, then exit the second state and enter the first state, which is interpreted as exiting the restricted power mode.)

12-13, and 19, the claims 12-13, and 19 are the apparatus claims of the method claims 1, 3, 4, and 11. The claims 12-13, and 19 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, KIM in view of Montero teaches all the limitations of the claims 12-13, and 19.

Regarding claim 20, the claim 20 does not further teach or define the limitations over the limitations recited in the rejected claims 1 and 3 above. Therefore, KIM in view of Montero teaches all the limitations of the claim 20.

Claims 5-7, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of Montero and further in view of Malik et al. (United States Patent Application Publication US 2010/001234), hereinafter Malik.

Regarding claim 5, KIM in view of Montero teaches all the limitations of the method of claim 1, as discussed above. KIM further teaches (c) repeating (a) and (b) until determining that the standby time period has elapsed. ([106] “the processor 410 checks a wet state of the connector after the elapse of a predetermined time if sensing moisture drying in the connector in the second state where moisture is sensed in the connector 430 of the electronic device.” As shown in Fig. 6C, until the predetermined period of time has elapsed, which is interpreted as until determining that the standby time period has elapsed, the pulses are provided in the first state, which is interpreted as repeating (a) and (b).)
However, KIM does not teach (a) providing the DC power at the first voltage until determining that a pulse time period has elapsed; (b) deactivating the DC power after determining that the pulse time period has elapsed.
Malik teaches (a) providing the DC power at the first voltage until determining that a pulse time period has elapsed; (Fig. 4A “Monitor interval”, as shown in Fig. 4A, the pulses with DC power, which is interpreted as providing the DC power at the first voltage, are provided during monitor interval, which is interpreted as until determining that a pulse time period has elapsed.) (b) deactivating the DC power after determining that the pulse time period has elapsed; (Fig. 4A “Idle interval”, during idle interval after monitor interval, which is interpreted as after the pulse time period, the power is turned off, which is interpreted as deactivating the DC power.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KIM in view of Montero by incorporating the teaching of Malik to provide the DC pulses during a pulse time and deactivate the DC pulses after the pulse time period. As recognized by Malik, the power consumed in standby mode is comparable to the power consumed in active mode for many devices since standby power account for the power necessary to ([0005]) By providing pulses only during the pulse time period and deactivating the power in the standby mode, the power consumed during the standby mode can be reduced. Therefore, it would be advantageous to incorporate the teaching of Malik to provide the DC pulses during a pulse time and deactivate the DC pulses after the pulse time period in order to reduce power consumption in the standby mode.

Regarding claim 6, KIM in view of Montero and further in view of Malik teaches all the limitations of the method of claim 5, as discussed above.
Malik further teaches after (b) deactivating the DC power, determining that a pause time period has elapsed before repeating (a) and (b). (Fig. 4A, “Idle interval”. As shown in Fig. 4A, before repeating the next monitor interval, the DC power is off for the idle interval time, which is interpreted as determining that a pause time period has elapsed before repeating (a) and (b))

Regarding claim 7, KIM in view of Montero teaches all the limitations of the method of claim 1, as discussed above.
Malik further teaches wherein the second voltage is less than the first voltage. ([0065] “the average power consumed during the monitor interval may be less.” The second voltage, which is the power consumed during the monitor interval, is less than the power consumed during supply mode which is the first voltage.)

Regarding claim 10, KIM in view of Montero teaches all the limitations of the method of claim 1, as discussed above.
Malik teaches wherein determining that the load is no longer connected to the power supply device comprises detecting a plurality of consecutive unloaded pulses. (Fig. 4A., as shown in Fig. 4A, plurality of consecutive unloaded pulses, which is interpreted as the cycles of the monitor interval and idle interval.)

Regarding claims 15, 16, and 18, the claims 15, 16, and 18 are the apparatus claims of the method claims 5, 6, and 8. The claims 15, 16, and 18 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, KIM in view of Montero and further in view of Malik teaches all the limitations of the claims 15, 16, and 18.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of Montero and further in view of ELECTRONICS HUB/Variable Voltage Power Supply from Fixed Voltage Regulator, hereinafter Electronics Hub.

8, KIM in view of Montero teaches all the limitations of the method of claim 1, as discussed above.
However, KIM does not teach wherein providing the DC power at the second voltage comprises providing the DC power through a resistor.
Electronics Hub teaches wherein providing the DC power at the second voltage comprises providing the DC power through a resistor. (Page 2. 3rd paragraph lines 2-3 “But you can produce the same from a fixed voltage regulator like 7805 as well (although not the same range). This can be achieved by adding two resistors.” As shown in “Circuit Diagram of Variable Voltage Power Supply From Fixed Voltage Regulator,” the DC power from the transformer can be varied based on the selection of resistors of R1, R2, R3, and R4. Thus, Electronics Hub teaches to provide the DC power at the second voltage through a resistor.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KIM in view of Montero by incorporating the teaching of Electronic Hub of providing the DC power at the second voltage through a resistor. The voltage dropped by a resistor is given by Ohm’s law. Thus, the DC power at the second voltage through a resistor is well known in the art before the effective filing date of the claimed invention. Also, Electronics Hub improves upon Kim using the various resistors to provide the variable DC power at the output from a fixed voltage regulator regardless of the variations at input voltage (Pg 2 Lines 1-6)  With the variable voltage power supply, the appropriate voltage based on the specific demands at the output can be supplied accordingly. Thus, it would be advantageous to incorporate the variable voltage power supply to provide the DC at the second voltage, which can be varied based upon the selection of resistors, to provide the appropriate DC power to the load or a device at the output.

Regarding claim 17, the claim 17 is the apparatus claims of the method claim 8. The claim 17 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, KIM in view of Montero and further in view of Electronics Hub teaches all the limitations of the claim 17.

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/4/2021, with respect to the rejection of claims 1-4, 9, 11-14, 19, and 20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Montero, as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kasprzak et al. (United States Patent Application Publication US 2010/0067268) teaches systems and method for controlling energy consumption of AC-DC adapters with an auto-sensing capability to sense when no DC load or DC load in inactive at the output of the adapter by monitoring for absence of load-indicative signals, such as power supply identifier (PSID) signals communicated to the adapter from a coupled DC-powered device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/H.K./Examiner, Art Unit 2187               

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187